DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on June 16, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-13, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “wherein the valve includes: a first conduit with one end at the valve outlet at the second chamber and another end at the manifold…; a second conduit with one end at the first chamber and another end at the manifold…” in lines 19-22.  The specification discloses, in paragraph 0035, a first connector 172 that fluidly connects the valve outlet 164 to the manifold 140 and a second connector 174 that connects the manifold 140 to an inlet 169 of the first chamber 166.  The specification fails to disclose that the first connector 172 and the second connector 174 are elements/parts of the valve 150.  In fact, if the first connector 172 is downstream of the outlet 164 of the valve and the second connector 174 is upstream of the inlet 169 of the valve, the first connector 172 and the second connector 174 are outside of the valve 150.  Therefore the first connector 172 and the second connector 174 cannot be elements/parts of the valve 150.  Claims 10 and 20 recite similar limitations.
Claim 1 recites the limitation “a first conduit with one end at the valve outlet at the second chamber” in lines 20-21.  The disclosure, as originally filed, does not disclose the valve outlet 164 being a the second chamber 168.  Claims 10 and 20 recite similar limitations.
Claims 1-3, 9-13, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjacent” in claim 1 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The location/position/distance of the plurality of fire extinguishing tanks relative to each other is uncertain.
Claim 1 recites the limitation "the valve outlet at the second chamber" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the flow" in line 38.  There is insufficient antecedent basis for this limitation in the claim.
The term “adjacent” in claim 10 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The location/position/distance of the plurality of fire extinguishing tanks relative to each other is uncertain.
Claim 10 recites the limitation "the valve outlet at the second chamber" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the flow" in line 37.  There is insufficient antecedent basis for this limitation in the claim.
The term “adjacent” in claim 20 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The location/position/distance of the plurality of fire extinguishing tanks relative to each other is uncertain.
Claim 20 recites the limitation "the valve outlet at the second chamber" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the flow" in line 37.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 9-13, 19 and 20 have been considered but are moot based on the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK